                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


DARLENE MAAS,
                                                     No. 1:19-cv-79-BMM-KLD
                          Plaintiff,

       vs.                                                      ORDER

CITY OF BILLINGS, MONTANA;
BILLINGS, MONTANA POLICE
DEPARTMENT; CHIEF RICH ST.
JOHN, CAPTAIN CONRAD,
OFFICER KEIGHTLEY, OFFICER
LANGE, OFFICER AGUILAR,
OFFICER SCHAFF, and JOHN DOES
1-10,

                          Defendants.


      United States Magistrate Judge Kathleen L. Desoto entered her Findings and

Recommendations in this case on June 9, 2021. (Doc. 68). Judge Desoto

recommended that Defendant City of Billings’ Motion for Summary Judgment

(Doc. 51) be GRANTED and Defendants Officer Keightly, Officer Lange, Officer

Aguilar, Officer Schaff, Sergeant Conrad, and Chief St. John’s Motion for

Summary Judgment (Doc. 53) GRANTED, and this case be DISMISSED.

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).
Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left with

a “definite and firm conviction that a mistake has been committed.” United States

v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear

error and finding none,

      IT IS ORDERED that Judge Desoto’s Findings and Recommendations

(Doc. 68) are ADOPTED IN FULL.

      1. Defendant City of Billings’ Motion for Summary Judgment (Doc. 51)

         and Defendants Officer Keightly, Officer Lange, Officer Aguilar, Officer

         Schaff, Sergeant Conrad, and Chief St. John’s Motion for Summary

         Judgment (Doc. 53) are GRANTED;

      2. The Clerk of Court is directed to close this matter and enter judgment

         pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DATED this 23rd day of June, 2021.




                                             2
